Citation Nr: 1712814	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-18 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating for metatarsalgia of the right 3rd toe with intractable plantar keratosis, status post multiple surgeries with surgical scar, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Indianapolis, Indiana Regional Office (RO).  By rating decision of November 2009, service connection was granted for intractable plantar keratosis, status post distal metatarsal osteotomy, 3rd metatarsal right foot, claimed as right toe callous, and was awarded a 10 percent rating, effective June 9, 2009.  Service connection for tinnitus was denied.  The Veteran disagreed with the rating action, and the current appeal ensued.  

By rating decision of June 2016, a TDIU was denied.  

The Veteran's representative and two attorneys have withdrawn.  He is now unrepresented in this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

During the pendency of this appeal, service connection was granted for intractable plantar keratosis, status post distal metatarsal osteotomy, 3rd metatarsal right foot, effective June 9, 2009.  

While evaluating the claim, the Veteran underwent several VA examinations.  He was evaluated by both orthopedic and podiatry examiners.  The examination reports were contradictory, and found difficult to utilize to rate.  During a VA examination of January 2012, the examiner stated that the Veteran did not have hammertoes, pes planus or metatarsalgia.  In the same examination report in which the examiner indicated that the Veteran did not have metatarsalgia, later, in the same examination, the examiner stated that the Veteran did have metatarsalgia.  

If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating Board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  The Board also notes that the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of " 
38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran needs to undergo a clarifying VA examination in this regard.  

Further, the Veteran has made a claim for service connection for tinnitus.  In October 2009, the Veteran underwent a VA audiology examination.  The examiner stated that there was no finding of bilateral hearing loss or tinnitus in service treatment records nor did he meet the criteria under 38 C.F.R. § 3.385 for bilateral hearing loss in service or presently.  However, the examiner did not provide reasoning for why tinnitus was not due to service.  Although there was no medical evidence in his service treatment records of tinnitus, the Veteran did assert throughout his claim that he had tinnitus in service and that he presently had tinnitus.  He also stated that he had noise exposure from weaponry fire and aircraft engine noise.  He did have evidence during a physical examination in service that he was qualified for airborne.  

During service, the received the Veteran received the Parachutist Badge, Expert Badge with M-16 Rifle Bar, Sharpshooter Badge with Hand Grenade BA/Drivers Badge, Canadian Parachutist Badge and Mechanic Badge.  The Board concludes that these are indicative of inservice excessive noise exposure.  Therefore, another examination should be conducted which takes into this account this history.

Finally, the Veteran filed a claim for TDIU.  It is also considered as part of the initial rating claims per Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, consideration and application of Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), as to whether the combined effects of the Veteran's service-connected disabilities warrant referral for extraschedular rating consideration should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to the service-connected right foot 3rd toe metatarsalgia with intractable plantar keratosis, status post multiple surgeries with surgical scar, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should undergo an appropriate VA examination to determine the severity of the Veteran's right foot 3rd toe metatarsalgia with intractable plantar keratosis, status post multiple surgeries with surgical scar.  The VA examiner should also test the range of motion of the foot/toes in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right feet/toes.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint (left foot/toes) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed.  

The examiner should also comment on functional impairment relative to whether and to what degree the Veteran's service-connected disabilities, both involving the right foot, render him incapable of obtaining and maintaining substantially gainful employment and comment on any combined effects or collective impact of the service-connected disabilities.  

The examiner should explain the rationale for any comments on functional impairment of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment..  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The Veteran should undergo an appropriate VA examination to determine the nature and etiology of the Veteran's tinnitus.  All indicated studies should be performed.  The VBMS file must be reviewed in connection with the examination and must be annotated as reviewed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed tinnitus is of service onset or otherwise related to service.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner should provide this rationale even if tinnitus is not due to bilateral hearing loss.  

The examiner should accept the Veteran's assertions of inservice exposure to excessive noise, as during service, he received the Parachutist Badge, Expert Badge with M-16 Rifle Bar, Sharpshooter Badge with Hand Grenade BA/Drivers Badge, Canadian Parachutist Badge and Mechanic Badge.

4.  Then, the AOJ should readjudicate the issues on appeal.  In this regard, the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary.  If the AOJ determines that referral is necessary, such referral should be made.  

If the benefits sought on appeal are not granted, the Veteran and his representative, if he obtains one, should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

